Citation Nr: 1136398	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-36 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals of lumbar surgery to include intervertebral disc syndrome.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel







INTRODUCTION

The Veteran served on active duty from June 2002 to July 2006.

This matter is before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO granted entitlement to service connection for residuals of lumbar surgery, and assigned a 10 percent rating, effective the day after separation from service, July 12, 2006.  The Veteran timely appealed the assigned rating.  In September 2007, the RO increased the rating to 20 percent, also effective July 12, 2006.  

In September 2009, the RO granted a separate rating for left lower extremity radiculopathy, and assigned a noncompensable rating effective May 4, 2009, and a 10 percent rating from June 8, 2009.  The Veteran did not disagree with the staged rating and the rating of left lower extremity radiculopathy has not been developed for appellate review by the  Board.

The claim for increase for residuals of lumbar surgery, intervertebral disc syndrome is REMANDED to the RO via the Appeals Management Center in Washington, DC. .


REMAND

On VA examination in May 2009, the VA examiner reported that there was additional limitation due to pain, but there was no additional limitation in degree.  As it is not clear what the functional limitation is, the examination is inadequate and reexamination is warranted.








Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records of Dr. Gemer. 

2.  Afford the Veteran a VA examination to evaluate the disability of the lumbar spine.

The VA examiner is asked to describe limitation of motion and any additional functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination, and any additional functional loss should be described in terms of further limitation of motion in degrees. 

3.  On completion of the development requested, the claim for increase for residuals of lumbar surgery to include intervertebral disc syndrome should be adjudicated.  If the benefit sought remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


